UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 3, 2016 OXFORD IMMUNOTEC GLOBAL PLC (Exact name of registrant as specified in its charter) England and Wales (State or other jurisdiction of incorporation) 001-36200 98-1133710 (Commission File Number) ( IRS Employer Identification No.) 94C Innovation Drive, Milton Park, Abingdon OX14 4RZ, United Kingdom (Address of principal executive offices) Registrant’s telephone number including area code +44 (0)1235 442780 Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On May 3, 2016, Oxford Immunotec Global PLC (the “Registrant”) issued a press release announcing its financial results for the first quarter of 2016.The full text of the press release and the related attachment are furnished as Exhibit 99.1 hereto and incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information in this Item2.02, and Exhibit 99.1 hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference in any of the Registrant’s filings under the Securities Act of 1933, as amended, or the Exchange Act, whether made before or after the date hereof, except as expressly set forth by specific reference in such a filing. Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Exhibit Description Press Release dated May3, 2016, “Oxford Immunotec ReportsFirst Quarter 2016Financial Results” 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 3, 2016 OXFORD IMMUNOTEC GLOBAL PLC By: /s/ Richard M. Altieri Richard M. Altieri Chief Financial Officer 3 EXHIBIT INDEX Exhibit
